UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K [X]Annual Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the fiscal year ended December 31, 2011 or []Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to . Commission File Number:333-114041 PLY GEM HOLDINGS, INC. (Exact name of registrant as specified in its charter) Delaware 20-0645710 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 5020 Weston Parkway, Suite 400, Cary, North Carolina (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: 919-677-3900 Securities registered pursuant to Section 12(b) of the Act:None Securities registered pursuant to Section 12(g) of the Act:None Indicate by checkmark if the registrant is a well–known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes[] No[X] Indicate by checkmark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act.Yes[] No[X] Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90days. Yes[]No[X] * Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes [X]No [] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K [X]. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer[] Accelerated filer[] Non-accelerated filer[X]Smaller reporting company [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes[]No[X] The aggregate market value of voting and non-voting common stock held by non-affiliates of the registrant as of December 31, 2011 was $0. The Company had 100 shares of common stock outstanding as of March 16, 2012. Documents incorporated by reference:None * The registrant became subject to the filing requirements of Section 15(d) of the Securities Exchange Act of 1934 on June 27, 2011.The registrant filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the period it was required to file such reports. Form 10-K Annual Report Table of Contents PART I Item 1. Business 2 Item 1A. Risk Factors 10 Item 1B. Unresolved staff comments 15 Item 2. Properties 16 Item 3. Legal Proceedings 17 Item 4. Mine Safety Disclosures 17 PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchase of Equity Securities 18 Item 6. Selected Financial Data 19 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 19 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 35 Item 8. Financial Statements and Supplementary Data 37 Report of Independent Registered Public Accounting Firm 37 Consolidated Statements of Operations 38 Consolidated Balance Sheets 39 Consolidated Statements of Cash Flows 40 Consolidated Statements of Stockholder’s Equity (Deficit) and Comprehensive Income (Loss) 41 Notes to Consolidated Financial Statements 42 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 80 Item 9A. Controls and Procedures 80 Item 9B. Other Information 80 PART III Item 10. Directors, Executive Officers and Corporate Governance 81 Item 11. Executive Compensation 84 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 96 Item 13. Certain Relationships and Related Transactions, and Director Independence 97 Item 14. Principal Accountant Fees and Services 98 PART IV Item 15. Signatures 99 Exhibits and Financial Statement Schedule CAUTIONARY STATEMENT WITH RESPECT TO FORWARD-LOOKING STATEMENTS This Annual Report on Form 10-K contains “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995. These statements relate to future events or our future financial performance. In some cases, you can identify forward-looking statements by terminology such as “may,” “will,” “should,” “expect,” “plan,” “anticipate,” “believe,” “estimate,” “predict,” “potential” or “continue,” the negative of such terms or other comparable terminology. These statements are only predictions.Actual events or results may differ materially. Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity, performance or achievements. Moreover, neither we nor any other person assumes responsibility for the accuracy and completeness of the forward-looking statements.All written and oral forward-looking statements made in connection with this Annual Report on Form 10-K that are attributable to us or persons acting on our behalf are expressly qualified in their entirety by the "Risk Factors" and other cautionary statements included herein. We are under no duty to update any of the forward-looking statements after the date of this Annual Report on Form 10-K to conform such statements to actual results or to changes in our expectations, except as required by federal securities laws. There can be no assurance that other factors will not affect the accuracy of these forward-looking statements or that our actual results will not differ materially from the results anticipated in such forward-looking statements. While it is impossible to identify all such factors, factors which could cause actual results to differ materially from those estimated by us include, but are not limited to the following: • downturns in the home repair and remodeling and new construction sectors or the economy and the availability of consumer credit; • competition from other exterior building products manufacturers and alternative building materials; • changes in the costs and availability of raw materials; • consolidation and further growth of our customers; • loss of, or a reduction in orders from, any of our significant customers; • inclement weather conditions; • increases in the cost of labor, union organizing activity and work stoppages at our facilities or the facilities of our suppliers; • claims arising from the operations of our various businesses prior to our acquisitions; • products liability claims relating to the products we manufacture; • loss of certain key personnel; • interruptions in deliveries of raw materials or finished goods; • environmental costs and liabilities; • manufacturing or assembly realignments; • threats to, or impairments of, our intellectual property rights; • increases in fuel costs; • material non-cash impairment charges; • our significant amount of indebtedness; • covenants in the senior secured asset-based revolving credit facility and the indentures governing the 8.25% senior secured notes due 2018 and the 13.125% senior subordinated notes due 2014; • limitations on our net operating losses; and • failure to generate sufficient cash to service all of our indebtedness and make capital expenditures. These and other factors are more fully discussed in the “Risk Factors” and “Management’s Discussion and Analysis of Financial Condition and Results of Operations” sections and elsewhere in this Annual Report on Form10-K. These risks could cause actual results to differ materially from those implied by forward-looking statements in this Annual Report on Form 10-K. 1 PART I Item 1.BUSINESS Company Overview We are a leading manufacturer of exterior building products in North America, operating in two reportable segments: (i)Siding, Fencing, and Stone and (ii)Windows and Doors, which comprised approximately 60% and 40% of our sales, respectively, for the fiscal year ended December31, 2011.These two segments produce a comprehensive product line of vinyl siding, designer accents and skirting, vinyl fencing, vinyl and composite railing, stone veneer and vinyl windows and doors used in both new construction and home repair and remodeling in the United States and Western Canada.Vinyl building products have the leading share of sales volume in siding and windows in the United States.We also manufacture vinyl and aluminum soffit and siding accessories, aluminum trim coil, wood windows, aluminum windows, vinyl and aluminum-clad windows and steel and fiberglass doors, enabling us to bundle complementary and color-matched products and accessories with our core products.We believe that our comprehensive product portfolio and geographically diverse, low cost manufacturing platform allow us to better serve our customers and provide us with a competitive advantage over other exterior building products suppliers. Additional information concerning our business is set forth in “Management’s Discussion and Analysis of Financial Condition and Results of Operations” in Item 7 of Part II of this report. Unless the context indicates or requires otherwise, (i) the term “Ply Gem Holdings” refers to Ply Gem Holdings, Inc.; (ii) the term “Ply Gem Industries” refers to Ply Gem Industries, Inc., our principal operating subsidiary; and (iii) the terms “we”, “our”, “ours”, “us”, “Ply Gem”, and the “Company” refer collectively to Ply Gem Holdings and its subsidiaries. The use of these terms is not intended to imply that Ply Gem Holdings and Ply Gem Industries and its subsidiaries are not separate and distinct legal entities. History Ply Gem Holdings, a wholly owned subsidiary of Ply Gem Investment Holdings, Inc. (“Ply Gem Investment Holdings”), was incorporated on January23, 2004 by affiliates of CI Capital Partners for the purpose of acquiring Ply Gem Industries from Nortek, Inc. (“Nortek”).The Ply Gem acquisition was completed on February12, 2004.Prior to the Ply Gem acquisition, our business was known as the Windows, Doors and Siding division of Nortek, where the business operated as a holding company with a broad set of brands.Since the Ply Gem acquisition, we have acquired five additional businesses to complement and expand our product portfolio and geographical diversity.Gary E. Robinette, our President and Chief Executive Officer, joined Ply Gem in October 2006, and has employed the strategy of transitioning Ply Gem to an integrated and consolidated business model under the Ply Gem brand.On January11, 2010, Ply Gem Investment Holdings was merged with and into Ply Gem Prime Holdings, Inc. (“Ply Gem Prime”), with Ply Gem Prime being the surviving corporation.As a result, Ply Gem Holdings is now a wholly owned subsidiary of Ply Gem Prime. The following is a summary of Ply Gem’s acquisition history: • On August27, 2004, Ply Gem acquired MWMHolding, Inc. (“MWM Holding”), a manufacturer of vinyl, wood, wood-clad, composite, impact and aluminum windows. • On February24, 2006, Ply Gem acquired AWC Holding Company (“AWC,” and together with its subsidiaries, “Alenco”), a manufacturer of aluminum and vinyl windows products. This acquisition supported our national window strategy and today operates under common leadership with our other U.S.window businesses. • On October31, 2006, Ply Gem completed the acquisition of Mastic Home Exteriors, Inc. (formerly known as Alcoa Home Exteriors) (“MHE”), a leading manufacturer of vinyl siding, aluminum siding, injection molded shutters and vinyl, aluminum and injection molded accessories.MHE is part of our Siding, Fencing, and Stone segment and operates under common leadership with our siding business. • On September30, 2007, Ply Gem completed the acquisition of CertainTeed Corporation’s vinyl window and patio door business, which we have named Ply Gem Pacific Windows Corporation (“Pacific Windows”), a leading manufacturer of premium vinyl windows and patio doors. • On October31, 2008, Ply Gem acquired substantially all of the assets of Ply Gem Stone (formerly United Stone Veneer), a manufacturer of stone veneer products.Ply Gem Stoneis part of our Siding, Fencing, and Stone segment and operates under common leadership with our siding business. 2 Access to Company Information The Company maintains a website with the address www.plygem.com. The Company is not including the information contained on the Company’s website as a part of, or incorporating it by reference into, this Annual Report on Form 10-K. The Company makes available through its website its Annual Report on Form 10-K, quarterly reports on Form 10-Q and current reports on Form 8-K, as soon as reasonably practicable after the Company electronically files such material with, or furnishes such material to, the Securities and Exchange Commission (“SEC”). Business Strategy We are pursuing the following business and growth strategies: • Capture Growth Related to Housing MarketRecovery. As a leading manufacturer of exterior building products, we intend to capitalize on the recovery in new construction and home repair and remodeling.The National Association of Home Builders’ (“NAHB”) 2011 estimate of single family housing starts was 434,000, which was approximately 62% below the 50-year average, representing a significant opportunity for growth as activity improves to rates that are more consistent with historical levels.Furthermore, we believe that the underinvestment in homes during the recent recession and the overall age of the U.S.housing stock will drive significant future spending for home repair and remodeling. We expect homeowners’ purchases to focus on items that provide the highest return on investment, have positive energy efficiency attributes and provide potential cost savings.Our broad product offering addresses expected demand growth from all of these key trends, through our balanced exposure to the new construction and home repair and remodel end markets, diverse price points, the high recovery value for home improvements derived from our core product categories and the ability to provide products that qualify for many of the energy efficiency rebate and tax programs currently in effect or under consideration. • Continue to Increase Market Penetration. We intend to increase the market penetration of our siding, fencing, and stone products and our window and door products by leveraging the breadth of our product offering and broad geographical footprint to serve customers across North America and by pursuing cross-selling opportunities.Additionally, our continued investments in product innovation and quality, coupled with strong customer service, further enhance our ability to capture increased sales in each of our core product categories.In 2011, we increased our U.S. vinyl siding market share to 36.0% from 32.3% in 2010 due in part to a significant customer win in the retail sales channel as well as with a top national builder.The national builder win represented an existing top 10 customer in our window business. We believe that this demonstrates the substantial opportunity across our product categories to cross-sell and bundle products, thereby increasing revenues from our existing channel partners and industry relationships.Another example of this cross-selling opportunity is the introduction in 2010 of a new line of vinyl windows under our Ply Gem brand as well as under our Mastic Home Exteriors brand, historically associated with vinyl siding products.We expect to build upon our share gains as the housing market recovers from its current low levels and to further enhance our leading positions. • Expand Brand Coverage and Product Innovation. We will continue to increase the value of the Ply Gem brands by introducing new product categories for our customers and by developing innovative new products within our existing product categories.For example, we have developed a complete series of window products under the Ply Gem brand to target the higher margin home repair and remodeling window end market.Furthermore, our 2008 addition of stone veneer to our product offering in the Siding, Fencing, and Stone segment provides existing siding customers with access to the fastest growing category of exterior cladding products. Our new products frequently receive industry recognition, as evidenced by our Ply Gem Mira aluminum-clad wood window, which was an International Builder’s Show Product Pick in 2008.In addition, our Cedar Discovery designer accent product and our Ovation vinyl siding product were both named one of the top 100 products by leading industry publications.The result of our commitment to product development and innovation has been demonstrated in the $310.1million of incremental annualized sales that we recognized for new products introduced from 2009 to 2011. • Drive Operational Leverage and FurtherImprovements. While we reduced our production capacity during the past several years, we have retained the flexibility to bring back idled lines, facilities and/or production shifts in order to increase our production as market conditions improve.This incremental capacity can be selectively restarted, providing us with the ability to match increasing customer demand levels as the housing market returns to historical levels of approximately one million or more single family housing starts without the need for significant capital investment.In our Windows and Doors segment, where we have historically focused on new construction, we believe that our new window products for home repair and remodeling will be able to drive increased volumes through these manufacturing facilities and enhance operating margins. Over the past several years, we have significantly improved our manufacturing cost structure; however, there are opportunities for further improvements.We believe that the continued expansion of lean manufacturing and vertical integration in our manufacturing facilities, along with the further consolidation of purchases of key raw materials, supplies and services will continue to provide us with cost advantages compared to our competitors.In addition, the integration of our sales and marketing efforts across our product categories provides an ongoing opportunity to significantly improve our customer penetration and leverage the strength of our brands.Furthermore, we have centralized many back office functions into our corporate office in Cary, North Carolina and believe that additional opportunities remain.We believe all of these factors should drive continued growth in profitability while improving our cash flow and capital efficiency. 3 Industry Overview Demand for exterior building products, including siding, fencing, stone, windows and doors, is primarily driven by repair and remodeling of existing homes and construction of new homes, which are affected by changes in national and local economic and demographic conditions, employment levels, availability of financing, interest rates, consumer confidence and other economic factors. New Home Construction New construction in the United States experienced strong growth from the early 1990s to 2006, with housing starts increasing at a compounded annual growth rate of 3.8%.However, from 2006 to 2011, single family housing starts declined 71% according to the NAHB.While the industry has experienced a period of severe correction and downturn, management believes that the long-term economic outlook for new construction in the United States is favorable and supported by an attractive interest rate environment and strong demographics, as new household formations and increasing immigration drives demand for starter homes.According to the Joint Center for Housing Studies of Harvard University, net new household formations between 2010 and 2020 are expected to be approximately 11.8 million units.Favorable demographic trends and historically low interest rates should be stimulants for new construction demand in the United States. During 2010, the Federal First-Time and Repeat Home Buyer Tax Credit programs provided a stimulant for housing demand during the first half of 2010 as the program expired on April 30, 2010.According to the U.S. Census Bureau, single family housing starts increased by approximately 27.0% during the first half of 2010 compared to the first half of 2009, while single family housing starts for the second half of 2010 decreased by approximately 11.7% compared to the second half of 2009.During 2011, single family housing starts are estimated to have declined 7.9% to 434,000 compared to 2010.The NAHB is currently forecasting single family housing starts to increase in 2012 and 2013 by 16.7% and 30.4%, respectively.In addition, new construction in Canada is expected to benefit from similar demand stimulants as new construction in the United States, such as strong demographic trends and historically low interest rate levels.According to the Canadian Mortgage and Housing Corporation (“CMHC”), housing starts in Alberta, Canada are estimated to increase by approximately 15.7% in 2012, demonstrating the recovery in new construction in Western Canada. Home Repair and Remodeling Since the early 1990s and through 2006, demand for home repair and remodeling products in the United States increased at a compounded annual growth rate of 4.3%, according to the U.S.Census Bureau, as a result of strong economic growth, low interest rates and favorable demographics.However, beginning in 2007 the ability for homeowners to finance repair and remodeling expenditures, such as replacement windows or vinyl siding, has been negatively impacted by a general tightening of lending requirements by financial institutions and the significant decrease in home values, which limited the amount of home equity against which homeowners could borrow. Management believes that expenditures for home repair and remodeling products are also affected by consumer confidence that continued to be depressed during 2011 due to general economic conditions and unemployment levels.Although certain aspects of the federal stimulus plan enacted in early 2009, such as energy saving tax credits and Homestar, may have encouraged some consumers to make home improvements, including the replacement of older windows with newer more energy-efficient windows, management believes that these favorable measures were offset during 2010 by the effects of high unemployment, limited availability of consumer financing and lower consumer confidence levels.However, management believes the long-term economic outlook of the demand for home repair and remodeling products in the United States is favorable and supported by the move towards more energy-efficient products, recent underinvestment in home maintenance and repair, and an aging housing stock. Description of Business Financial information about our segments is included in the Notes to Consolidated Financial Statements and incorporated herein by reference. Siding, Fencing, and Stone segment Products In our Siding, Fencing, and Stone segment, our principal products include vinyl siding and skirting, vinyl and aluminum soffit, aluminum trim coil, J-channels, wide crown molding, window and door trim, F-channels, H-molds, fascia, undersill trims, outside/inside corner posts, rain removal systems, injection molded designer accents such as shakes, shingles, scallops, shutters, vents and mounts, vinyl fence, vinyl and composite railing and stone veneer.We sell our siding and accessories under our Variform®, Napco®, Mastic® Home Exteriors and Cellwood® brand names and under the Georgia-Pacific brand name through a private label program.We also sell our vinyl siding and accessories to Lowe’s under our Durabuilt® private label brand name.Our vinyl and vinyl-composite fencing and railing products are sold under our Kroy®and Kroy Express brand names.Our stone veneer products are sold under our Ply Gem Stone brand name.A summary of our product lines is presented below according to price point: 4 Mastic® Home Exteriors Variform® Napco® Cellwood® Durabuilt® Georgia Pacific Kroy® Ply Gem® Stone Specialty/Super Premium Cedar Discovery® Structure® EPS Premium Insulated Siding Heritage Cedar™ CSL 600® Cedar Select® American Essence™ Cedar Dimensions™ 670 Series™ Hand Split 650 Series™ Shingle Siding 660 Series™ Round Cut Siding Cedar Spectrum™ Seasons Fieldstone Tuscan Fieldstone Shadow Ledgestone Cut Cobblestone Cobblestone Ridgestone Riverstone Brick Premium Quest® T-Lok® Barkwood® Liberty Elite® Board + Batten Timber Oak Ascent™ Vortex Extreme™ Board + Batten American Splendor® Board + Batten™ Dimensions® Board + Batten 480 Series™ 440 Series™ Cedar Lane® Select Board + Batten Elegance Vinyl Fence and Composite Rail Standard Carvedwood 44™ Silhouette Classic® Ovation™ Charleston Beaded® Camden Pointe® Nottingham® Ashton Heights® Victorian Harbor® American Herald® American Tradition American 76 Beaded® Progressions® Colonial Beaded 450 Series™ Beaded Heritage Hill™ Forest Ridge® Shadow Ridge® Castle Ridge® Somerset™ Beaded Performance Vinyl Fence and Rail Economy Mill Creek® Brentwood® Trade Mark® Contractors Choice® American Comfort® Evolutions® 410 Series™ Chatham Ridge® Vision Pro® Parkside® Oakside® Classic Vinyl Fence The breadth of our product lines and our multiple brand and price point strategy enable us to target multiple distribution channels (wholesale and specialty distributors, retailers and manufactured housing) and end users (new construction and home repair and remodeling). Customers and distribution We have a multi-channel distribution network that serves both the new construction and the home repair and remodeling sectors, which exhibit different, often counter-balancing, demand characteristics.In conjunction with our multiple brand and price point strategy, we believe our multi-channel distribution strategy enables us to increase our sales and sector penetration while minimizing channel conflict.We believe our strategy reduces our dependence on any one channel, which provides us with a greater ability to sustain our financial performance through economic fluctuations. We sell our siding and accessories to specialty distributors (one-step distribution) and to wholesale distributors (two-step distribution).Our specialty distributors sell directly to remodeling contractors and builders.Our wholesale distributors sell to retail home centers and lumberyards who, in turn, sell to remodeling contractors, builders and consumers.In the specialty channel, we have developed an extensive network of approximately 800 independent distributors, serving over 22,000 contractors and builders nationwide.We are well-positioned in this channel as many of these distributors are both the largest and leading consolidators in the industry.In the wholesale channel, we are the sole supplier of vinyl siding and accessories to BlueLinx (formerly a distribution operation of the Georgia-Pacific Corporation), one of the largest building products distributors in the United States.Through BlueLinx and our BlueLinx dedicated sales force, our Georgia-Pacific private label vinyl siding products are sold at major retail home centers, lumberyards and manufactured housing manufacturers.A portion of our siding and accessories is also sold directly to home improvement centers.Our growing customer base of fencing and railing consists of fabricators, distributors, retail home centers and lumberyards.Our customer base of stone veneer products consists of distributors, lumberyards, retailers and contractors. Our largest customer comprised 14.7% and 14.8% of the net sales of our Siding, Fencing, and Stone segment for the years ended December31, 2011 and 2010, respectively. Production and facilities Vinyl siding, skirting, soffit and accessories are manufactured in our Martinsburg, West Virginia, Jasper, Tennessee, Stuarts Draft, Virginia and Kearney, Missouri facilities, while all metal products are produced in our Sidney, Ohio facility.The majority of our injection molded products such as shakes, shingles, scallops, shutters, vents and mounts are manufactured in our Gaffney, South Carolina facility.The vinyl and metal plants have sufficient capacity to support planned levels of sales growth for the foreseeable future.Our fencing and railing products are currently manufactured at our York, Nebraska and Fair Bluff, North Carolina facilities.The fencing and railing plants have sufficient capacity to support our planned sales growth for the foreseeable future.Our stone veneer products are manufactured at our Middleburg, Pennsylvania facility.Our manufacturing facilities are among the safest in all of North America with three of them having received the highest federal and/or state OSHA safety award and rating. 5 Raw materials and suppliers PVC resin and aluminum are major components in the production of our Siding, Fencing, and Stone products. PVC resin and aluminum are commodity products and are available from both domestic and international suppliers. Changes in PVC resin and aluminum prices have a direct impact on our cost of products sold.Historically, we have been able to pass on the price increases to our customers.The results of operations for individual quarters can be negatively impacted by a delay between the time of raw material cost increases and price increases that we implement in our products, or conversely can be positively impacted by a delay between the time of a raw material price decrease and competitive pricing moves that we implement accordingly. Competition We compete with other national and regional manufacturers of vinyl siding, fencing, and stone products.We believe we are currently the largest manufacturer of vinyl siding in North America.Our vinyl siding competitors include CertainTeed, Alside, Royal Building Products and smaller, regional competitors.Based on our internal estimates and industry experience, we believe that we have increased our penetration of the U.S.vinyl siding end market in 2011 by 3.7% to approximately 36.0% of total unit sales as compared to approximately 32.3% in 2010.Our aluminum accessories competitors include Alsco, Gentek and other smaller regional competitors.Significant growth in vinyl fencing and railing has attracted many new entrants, and the sector today is fragmented.Our fencing and railing competitors include U.S.Fence, Homeland, Westech, Bufftech, and Azek.Our stone veneer competitors include Boral, Eldorado Stone, Coronado Stone and smaller, regional competitors.We generally compete on product quality, breadth of product offering, sales and service support.In addition to competition from other vinyl siding, fencing and stone products, our products face competition from alternative materials, such as wood, metal, fiber cement and masonry siding.Increases in competition from other exterior building products manufacturers and alternative building materials could cause us to lose customers and lead to net sales decreases. Intellectual property We possess a wide array of intellectual property rights, including patents, trademarks, tradenames, proprietary technology and know-how and other proprietary rights.In connection with the marketing of our products, we generally obtain trademark protection for our brand names in the Siding, Fencing, and Stone segment.Depending on the jurisdiction, trademarks are valid as long as they are in use and/or their registrations are properly maintained and they have not become generic.Registrations of trademarks can generally be renewed indefinitely as long as the trademarks are in use.While we do not believe the Siding, Fencing, and Stone segment is dependent on any one of our trademarks, we believe that our trademarks are important to the development and conduct of our business as well as the marketing of our products.We vigorously protect all of our intellectual property rights. Seasonality Markets for our products are seasonal and can be affected by inclement weather conditions.Historically, our business has experienced increased sales in the second and third quarters of the year due to increased construction during those periods.Because a portion of our overhead and expenses are fixed throughout the year, our operating profits tend to be lower in the first and fourth quarters.Inclement weather conditions can affect the timing of when our products are applied or installed, causing delayed profit margins when such conditions exist. We generally carry increased working capital during the first half of a fiscal year to support those months where customer demand exceeds production capacity.We believe that this is typical within the industry. Backlog Our Siding, Fencing, and Stone segment had a backlog of approximately $8.5 million at December 31, 2011, and a backlog of approximately $7.5 million at December 31, 2010.We expect to fill 100% of the orders during 2012 that were included in our backlog at December 31, 2011. Windows and Doors segment Products In our Windows and Doors segment, our principal products include vinyl, aluminum, wood and clad-wood windows and patio doors and steel, wood, and fiberglass entry doors that serve both the new construction and the home repair and remodeling sectors in the United States and Canada.Our products in our Windows and Doors segment are sold under the Ply Gem® Windows, Great Lakes® Window, Mastic® by Ply Gem, and Ply Gem® Canada brands.In the past, we have also sold our windows and doors under our CWD Windows and Doors brand names.A summary of our current product lines is presented below according to price point: 6 Ply Gem U.S. Windows Mastic by Ply Gem Great Lakes Window Ply Gem Canada New Construction Replacement Replacement New Construction Specialty/ Super-Premium Mira® Premium Series Select Series Mastic 5000 Series Uniframe® EcoSMART Regency® Ambassador® Fusion® Premium Pro Series - West Premium Series Mastic 4000 Series Lifestyles® Envoy® Diplomat® Concorde® Standard Pro Series - East Pro Series Mastic 3000 Series Seabrooke® Pro Series Economy Builder Series Contractor Series Bayshore® We continue introducing new products to the portfolio which allow us to enter or further penetrate new distribution channels and customers.The breadth of our product lines and our multiple price point strategy enable us to target multiple distribution channels (wholesale and specialty distributors, retailers and manufactured housing) and end user markets (new construction and home repair and remodeling). Customers and distribution We have a multi-channel distribution and product strategy that enables us to serve both the new construction and the home repair and remodeling sectors.By offering this broad product offering and industry leading service, we are able to meet the local needs of our customers on a national scale.This strategy has enabled our customer base (existing and new) to simplify their supply chain by consolidating window suppliers.Our good, better, best product and price point strategy allows us to increase our sales and sector penetration while minimizing channel conflict.This strategy reduces our dependence on any one channel, providing us with a greater ability to sustain our financial performance through economic fluctuations. The new construction product lines are sold for use in new residential and light commercial construction through a highly diversified customer base, which includes independent building material dealers, regional/national lumberyard chains, builder direct/OEMs and retail home centers.Our repair and remodeling window products are primarily sold through independent home improvement dealers, one-step distributors, and big box retail outlets.Dealers typically market directly to homeowners or contractors in connection with remodeling requirements while distributors concentrate on local independent retailers. In Canada, sales of product lines for new construction are predominantly made through direct sales to builders and contractors, while sales for repair and remodeling are made primarily through retail lumberyards.Ply Gem Canada products are distributed through nine company-owned distribution centers. Our sales to our top five largest window and door customers represented 28.9% and 26.9% of the net sales of our Windows and Doors segment for the years ended December 31, 2011 and 2010, respectively. Production and facilities Our window and door products leverage a network of vertically integrated production and distribution facilities located in Virginia, Ohio, North Carolina, Georgia, Texas, California, Washington and Alberta, Canada.Our window and door manufacturing facilities have benefited from our continued investment and commitment to product development and product quality combined with increasing integration of best practices across our product offerings.In 2010, we began producing vinyl compound for our west coast facilities which improved our operating efficiency and resulted in lower production cost for these items.In 2010, we continued making upgrades to insulated glass production lines in anticipation of more stringent energy efficiency requirements driven by changes in building codes and consumer demand for Energy Star rated products. While market conditions required us to close three facilities in 2009, all of our facilities have the ability to increase capacity in a cost effective manner by expanding production shifts.Ongoing capital investments will focus upon new product introductions and simplification, equipment maintenance and cost reductions.Our manufacturing facility in Western Canada received the highest provincial safety award during 2010, demonstrating our commitment to safety. 7 Raw materials and suppliers PVC compound, wood, aluminum and glass are major components in the production of our window and door products.These products are commodity products available from both domestic and international suppliers. Historically, changes in PVC compound, aluminum billet and wood cutstock prices have had the most significant impact on our material cost of products sold in our Windows and Doors segment.We are one of the largest consumers of PVC resin in North America and we continue to leverage our purchasing power on this key raw material.The PVC resin compound that is used in our window lineal production is produced internally.The leveraging of our PVC resin buying power and our PVC resin compounding capabilities benefits all of our window companies.Our window plants have consolidated glass purchases to take advantage of strategic sourcing savings opportunities.In addition, we have continued to vertically integrate aluminum extrusion in our window plants. Competition The window and patio door sector remains fragmented, comprised primarily of local and regional manufacturers with limited product offerings.The sector’s competitors in the United States include national brands, such as Jeld-Wen, Simonton, Pella and Andersen, and numerous regional brands, including MI Home Products, Atrium, Weathershield and Milgard.Competitors in Canada include Jeld-Wen, Gienow, All Weather and Loewen.We generally compete on service, product performance, a complete product offering, sales and support.We believe all of our products are competitively priced and that we are one of the only manufacturers to serve all end markets and price points. Intellectual property We possess a wide array of intellectual property rights, including patents, trademarks, tradenames, proprietary technology and know-how and other proprietary rights.In connection with the marketing of our products, we generally obtain trademark protection for our brand names in the Windows and Doors segment.Depending on the jurisdiction, trademarks are valid as long as they are in use and/or their registrations are properly maintained and they have not become generic.Registrations of trademarks can generally be renewed indefinitely as long as the trademarks are in use. While we do not believe the Windows and Doors segment is dependent on any one of our trademarks, we believe that our trademarks are important to the Windows and Doors segment and the development and conduct of our business as well as the marketing of our products.We vigorously protect all of our intellectual property rights. Seasonality Markets for our products are seasonal and can be affected by inclement weather conditions.Historically, our business has experienced increased sales in the second and third quarters of the year due to increased construction during those periods.Accordingly, our working capital is typically higher in the second and third quarters as well. Because much of our overhead and expense are fixed throughout the year, our operating profits tend to be lower in the first and fourth quarters.Inclement weather conditions can affect the timing of when our products are applied or installed, causing delayed profit margins when such conditions exist. Because we have successfully implemented lean manufacturing techniques and many of our windows and doors are made to order, inventories in our Windows and Doors segment do not change significantly with seasonal demand. Backlog Our Windows and Doors segment had a backlog of approximately $19.4 million at December 31, 2011, and approximately $16.9 million at December 31, 2010.We expect to fill 100% of the orders during 2012 that were included in our backlog at December 31, 2011. Environmental and Other Regulatory Matters We are subject to United States and Canadianfederal, state, provincial and local laws and regulations relating to pollution and the protection of the environment, including those governing emissions to air, discharges to water, use, storage and transport of hazardous materials, storage, treatment and disposal of waste, remediation of contaminated sites, and protection of worker health and safety.From time to time, our facilities are subject to investigation by governmental regulators.In addition, we have been identified as one of many potentially responsible parties for contamination present at certain offsite locations to which we or our predecessors are alleged to have sent hazardous materials for recycling or disposal.We may be held liable, or incur fines or penalties in connection with such requirements or liabilities for, among other things, releases of hazardous substances occurring on or emanating from current or formerly owned or operated properties or any associated offsite disposal location, or for known or newly-discovered contamination at any of our properties from activities conducted by previous occupants.The amount of such liability, fine or penalty may be material, and certain environmental laws impose strict, and under certain circumstances joint and several, liability for the cost of addressing releases of hazardous substances upon certain classes of persons, including site owners or operators and persons that disposed or arranged for the disposal of hazardous substances at contaminated sites. We believe that our current operations are in substantial compliance with all applicable environmental laws and that we maintain all material permits required to operate our business. 8 Based on available information, we do not believe that any known compliance obligations, claims, releases or investigations will have a material adverse effect on our results of operations, cash flows or financial position.However, there can be no guarantee that previously known or newly-discovered matters or any inability to enforce our available indemnification rights against previous owners of our subsidiaries will not result in material costs or liabilities. Under the stock purchase agreement governing the Ply Gem acquisition, our former parent, Nortek, has agreed to indemnify us, subject to certain limitations, for environmental liabilities arising from our former ownership or operation of subsidiaries or properties where such ownership or operation ceased prior to the completion of the Ply Gem acquisition and for certain other liabilities.Our ability to seek indemnification from Nortek is, however, limited by the strength of Nortek’s financial condition, which could change in the future, as well as by limits to any such indemnities or obligations. Nortek has also covenanted that after the Ply Gem acquisition, it will not dispose of all or substantially all of its property and assets in a single transaction or series of related transactions, unless the acquirer of either its residential building products segment or HVAC segment (whichever is sold first) assumes all of Nortek’s obligations (including Nortek’s indemnification obligations) under the stock purchase agreement. We are currently involved in environmental proceedings involving Ply Gem Canada and Alberta Environment (arising from subsurface contamination discovered at our Calgary, Alberta property), and we may in the future be subject to environmental proceedings involving Thermal-Gard, Inc. (arising from groundwater contamination in Punxsutawney, Pennsylvania), Kroy Building Products, Inc. (relating to contamination in a drinking water well in York, Nebraska), and Mastic Home Exteriors, Inc. (relating to a closed landfill site in Sidney, Ohio).Under the stock purchase agreement governing the Ply Gem acquisition, Nortek is to indemnify us fully for any liability in connection with the Punxsutawney contamination. Alcan Aluminum Corporation assumed the obligation to indemnify us with respect to certain liabilities for environmental contamination of the York property occurring prior to 1994 when it sold the property to us in 1998.Our former subsidiary, Hoover Treated Wood Products, Inc., is involved in an environmental proceeding with the Georgia Department of Natural Resources in connection with a contaminated landfill site in Thomson, Georgia.While we had assumed an obligation to indemnify the purchaser of our former subsidiary when we sold Hoover Treated Wood Products, Inc., our obligation has been novated and assumed by Nortek. Our ability to seek indemnification or enforce other obligations is, however, limited by the strength of the financial condition of the indemnitor or responsible party, which could change in the future, as well as by limits of any such indemnities or obligations. On February 24, 2011, MW Manufacturers Inc. (“MW”), a subsidiary of MWM Holding, received a draft Administrative Order on Consent from the United States Environmental Protection Agency (“EPA”), Region III, under Section 3008(h) of the Resource Conservation and Recovery Act (RCRA) relating to contamination associated with an underground storage tank formerly located at its Rocky Mount, Virginia property.MW finalized the Administrative Order on Consent with theEPA, and it became effective on September 12, 2011.As part of the Administrative Order on Consent, during the fourth quarter, MW provided the EPA with a preliminary cost estimate of approximately $1.8 million over the remediation period.Certain liabilities for this subject contamination have been previously assumed by U.S. Industries, Inc., pursuant to its indemnity obligation under the stock purchase agreement dated August 11, 1995, whereby U.S. Industries, Inc. sold the stock of MW to Fenway Partners.As the successor-in-interest of Fenway Partners, we are similarly indemnified by U.S. Industries, Inc.Our ability to seek indemnification from U.S. Industries is, however, limited by the terms of the indemnity as well as the strength of U.S. Industries’ financial condition, which could change in the future. In addition, under the stock purchase agreement governing the MWMHolding acquisition, the sellers agreed to indemnify us for the first $250,000 in certain costs of compliance with the New Jersey Industrial Site Recovery Act at a facility of MW in Hammonton, New Jersey and for 75% of any such costs between $250,000 and $5.5million.Our ability to seek indemnification is, however, limited by the strength of the sellers’ financial condition, which could change in the future, as well as by limits to this indemnity. We voluntarily comply with the Vinyl Siding Institute (“VSI”) Certification Program with respect to our vinyl siding and accessories.Under the VSI Certification Program, third party verification and certification, provided by Architectural Testing, Inc. (“ATI”), is used to ensure uniform compliance with the minimum standards set by the American Society for Testing and Materials (“ASTM”).Those products compliant with ASTM specifications for vinyl siding will perform satisfactorily in virtually any environment.Upon certification, products are added to the official VSI list of certified products and are eligible to bear the official VSI certification logo. Employees As of December 31, 2011, we had 4,129 full-time employees worldwide, of whom 3,760 were in the United States and 369 were in Canada.Employees at our Canadian plant and our Bryan, Texas plant are currently our only employees with whom we have a collective bargaining agreement. · Approximately 4.6% of our total employees are represented by the United Brotherhood of Carpenters and Joiners of America, pursuant to a collective bargaining agreement with certain of our Canadian employees, which expires on December 31, 2014. · Approximately 8.5% of our total employees are represented by the International Chemical Workers Union Council, pursuant to a collective bargaining agreement with certain of our Alenco Windows employees, which expires in December 2013. 9 Financial Information about Geographic Areas All of the Company’s operations are located in the United States and Canada.Revenue from external customers for the year 2011 consisted of: · $959.2 million from United States customers · $70.9 million from Canadian customers · $4.8 million from all other foreign customers Revenue from external customers for the year 2010 consisted of: · $915.5 million from United States customers · $75.9 million from Canadian customers · $4.5 million from all other foreign customers Revenue from external customers for the year 2009 consisted of: · $882.9 million from United States customers · $65.0 million from Canadian customers · $3.5 million from all other foreign customers At December 31, 2011, 2010, and 2009, long-lived assets totaled approximately $17.1 million, $18.0 million, and $17.5 million, respectively, in Canada, and $630.9 million, $667.5 million, and $729.7 million, respectively, in the United States.We are exposed to risks inherent in any foreign operation, including foreign exchange rate fluctuations. Item 1A.RISK FACTORS Risks Associated with Our Business Downturns in the home repair and remodeling and new construction sectors or the economy and the availability of consumer credit could adversely impact our end users and lower the demand for, and pricing of, our products, which in turn could cause our net sales and net income to decrease. Our performance is dependent to a significant extent upon the levels of home repair and remodeling and new construction spending, which declined significantly in the 2009 – 2011 period as compared to 2008 and are affected by such factors as interest rates, inflation, consumer confidence, unemployment and the availability of consumer credit. Our performance is also dependent upon consumers having the ability to finance home repair and remodeling projects and/or the purchase of new homes.The ability of consumers to finance these purchases is affected by such factors as new and existing home prices, homeowners’ equity values, interest rates and home foreclosures, which in turn could result in a tightening of lending standards by financial institutions and reduce the ability of some consumers to finance home purchases or repair and remodeling expenditures.Recent trends, including declining home values, increased home foreclosures and tightening of credit standards by lending institutions, have negatively impacted the home repair and remodeling and the new construction sectors.If these credit market trends continue, our net sales and net income may be adversely affected. We face competition from other exterior building products manufacturers and alternative building materials. If we are unable to compete successfully, we could lose customers and our sales could decline. We compete with other national and regional manufacturers of exterior building products.Some of these companies are larger and have greater financial resources than we do.Accordingly, these competitors may be better equipped to withstand changes in conditions in the industries in which we operate and may have significantly greater operating and financial flexibility than we do.These competitors could take a greater share of sales and cause us to lose business from our customers.Additionally, our products face competition from alternative materials, such as wood, metal, fiber cement and masonry in siding, and wood in windows.An increase in competition from other exterior building products manufacturers and alternative building materials could cause us to lose our customers and lead to decreases in net sales. Changes in the costs and availability of raw materials, especially PVC resin and aluminum, can decrease our profit margin by increasing our costs. Our principal raw materials, PVC resin and aluminum, have been subject to rapid price changes in the past. While we have historically been able to substantially pass on significant PVC resin and aluminum cost increases through price increases to our customers, our results of operations for individual quarters can be and have been hurt by a delay between the time of PVC resin and aluminum cost increases and price increases in our products.While we expect that any significant future PVC resin and aluminum cost increases will be offset in part or whole over time by price increases to our customers, we may not be able to pass on any future price increases. 10 Certain of our customers have been expanding and may continue to expand through consolidation and internal growth, which may increase their buying power, which could materially and adversely affect our revenues, results of operations and financial position. Certain of our important customers are large companies with significant buying power.In addition, potential further consolidation in the distribution channels could enhance the ability of certain of our customers to seek more favorable terms, including pricing, for the products that they purchase from us.Accordingly, our ability to maintain or raise prices in the future may be limited, including during periods of raw material and other cost increases.If we are forced to reduce prices or to maintain prices during periods of increased costs, or if we lose customers because of pricing or other methods of competition, our revenues, operating results and financial position may be materially and adversely affected. Because we depend on a core group of significant customers, our sales, cash flows from operations and results of operations may decline if our key customers reduce the amount of products that they purchase from us. Our top ten customers accounted for approximately 41.2% of our net sales in the year ended December31, 2011.Our largest customer distributes our vinyl siding and accessories through multiple channels within its building products distribution business, and accounted for approximately 9.4% of our 2011 net sales.We expect a small number of customers to continue to account for a substantial portion of our net sales for the foreseeable future. The loss of, or a significant adverse change in our relationships with our largest customer or any other major customer could cause a material decrease in our net sales.The loss of, or a reduction in orders from, any significant customers, losses arising from customers’ disputes regarding shipments, fees, merchandise condition or related matters, or our inability to collect accounts receivable from any major retail customer could cause a decrease in our net income and our cash flow.In addition, revenue from customers that have accounted for significant revenue in past periods, individually or as a group, may not continue, or if continued, may not reach or exceed historical levels in any period. Our business is seasonal and can be affected by inclement weather conditions that could affect the timing of the demand for our products and cause reduced profit margins when such conditions exist. Markets for our products are seasonal and can be affected by inclement weather conditions.Historically, our business has experienced increased sales in the second and third quarters of the year due to increased construction during those periods.Because much of our overhead and operating expenses are spread ratably throughout the year, our operating profits tend to be lower in the first and fourth quarters.Inclement weather conditions can affect the timing of when our products are applied or installed, causing reduced profit margins when such conditions exist. Increases in the cost of labor, union organizing activity and work stoppages at our facilities or the facilities of our suppliers could delay or impede our production, reduce sales of our products and increase our costs. Our financial performance is affected by the availability of qualified personnel and the cost of labor.As of December 31, 2011, approximately 13.2% of our employees were represented by labor unions.We are subject to the risk that strikes or other types of conflicts with personnel may arise or that we may become a subject of union organizing activity.Furthermore, some of our direct and indirect suppliers have unionized work forces.Strikes, work stoppages or slowdowns experienced by these suppliers could result in slowdowns or closures of facilities where components of our products are manufactured.Any interruption in the production or delivery of our products could reduce sales of our products and increase our costs. We may be subject to claims arising from the operations of our various businesses arising from periods prior to the dates we acquired them.Our ability to seek indemnification from the former owners of our subsidiaries may be limited, in which case, we would be liable for these claims. We have acquired all of our subsidiaries, including Ply Gem Industries, MWMHolding, AWC Holding Company, MHE, and Pacific Windows, and substantially all of the assets of Ply Gem Stone, in the last several years.We may be subject to claims or liabilities arising from the ownership or operation of our subsidiaries for the periods prior to our acquisition of them, including environmental liabilities.These claims or liabilities could be significant.Our ability to seek indemnification from the former owners of our subsidiaries for these claims or liabilities is limited by various factors, including the specific limitations contained in the respective acquisition agreement and the financial ability of the former owners to satisfy such claims or liabilities. If we are unable to enforce our indemnification rights against the former owners or if the former owners are unable to satisfy their obligations for any reason, including because of their current financial position, we could be held liable for the costs or obligations associated with such claims or liabilities, which could adversely affect our operating performance. We could face potential product liability claims, including class action claims, relating to products we manufacture. We face an inherent business risk of exposure to product liability claims, including class action claims, in the event that the use of any of our products results in personal injury or property damage.In the event that any of our products proves to be defective, among other things, we may be responsible for damages related to any defective products and we may be required to recall or redesign such products.Because of the long useful life of our products, it is possible that latent defects might not appear for several years.Any insurance we maintain may not continue to be available on terms acceptable to us or such coverage may not be adequate for liabilities actually incurred.Further, any claim or product recall could result in adverse publicity against us, which could cause our sales to decline, or increase our costs. 11 We are dependent on certain key personnel, the loss of whom could materially affect our financial performance and prospects. Our continued success depends to a large extent upon the continued services of our senior management and certain key employees.To encourage the retention of certain key executives, we have entered into various equity-based compensation agreements with our senior executives, including Messrs.Robinette, Poe, Wayne, Morstad, and Schmoll, designed to encourage their retention.Each member of our senior management team has substantial experience and expertise in our industry and has made significant contributions to our growth and success.We do face the risk, however, that members of our senior management may not continue in their current positions and the loss of their services could cause us to lose customers and reduce our net sales, lead to employee morale problems and/or the loss of key employees, or cause disruptions to our production.Also, we may be unable to find qualified individuals to replace any of the senior executive officers who leave our company. Interruptions in deliveries of raw materials or finished goods could adversely affect our production and increase our costs, thereby decreasing our profitability. Our dependency upon regular deliveries from suppliers means that interruptions or stoppages in such deliveries could adversely affect our operations until arrangements with alternate suppliers could be made.If any of our suppliers were unable to deliver materials to us for an extended period of time, as the result of financial difficulties, catastrophic events affecting their facilities or other factors beyond our control, or if we were unable to negotiate acceptable terms for the supply of materials with these or alternative suppliers, our business could suffer.We may not be able to find acceptable alternatives, and any such alternatives could result in increased costs for us.Even if acceptable alternatives were found, the process of locating and securing such alternatives might be disruptive to our business.Extended unavailability of a necessary raw material or finished goods could cause us to cease manufacturing one or more of our products for a period of time. Environmental requirements may impose significant costs and liabilities on us. Our facilities are subject to numerous United States and Canadian federal, state, provincial and local laws and regulations relating to pollution and the protection of the environment, including those governing emissions to air, discharges to water, use, storage and transport of hazardous materials, storage, treatment and disposal of waste, remediation of contaminated sites and protection of worker health and safety.From time to time, our facilities are subject to investigation by governmental regulators.In addition, we have been identified as one of many potentially responsible parties for contamination present at certain offsite locations to which we or our predecessors are alleged to have sent hazardous materials for recycling or disposal.We may be held liable, or incur fines or penalties in connection with such requirements or liabilities for, among other things, releases of hazardous substances occurring on or emanating from current or formerly owned or operated properties or any associated offsite disposal location, or for known or newly-discovered contamination at any of our properties from activities conducted by previous occupants.The amount of such liability, fine or penalty may be material.Certain environmental laws impose strict, and under certain circumstances joint and several, liability for the cost of addressing releases of hazardous substances upon certain classes of persons, including site owners or operators and persons that disposed or arranged for the disposal of hazardous substances at contaminated sites. Under the stock purchase agreement governing the Ply Gem acquisition, our former parent, Nortek, has agreed to indemnify us, subject to certain limitations, for environmental liabilities arising from our former ownership or operation of subsidiaries or properties where such ownership or operation ceased prior to the completion of the Ply Gem acquisition and for certain other liabilities. Our ability to seek indemnification from Nortek is, however, limited by the strength of Nortek’s financial condition, which could change in the future, as well as by limits to the indemnity. We are currently involved in environmental proceedings involving Ply Gem Canada and Alberta Environment (arising from subsurface contamination discovered at our Calgary, Alberta property), and we may in the future be subject to environmental proceedings involving Thermal-Gard, Inc. (arising from groundwater contamination in Punxsutawney, Pennsylvania), Kroy Building Products, Inc. (relating to contamination in a drinking water well in York, Nebraska) and Mastic Home Exteriors, Inc. (relating to a closed landfill site in Sidney, Ohio).Under the stock purchase agreement governing the Ply Gem acquisition, Nortek has agreed to indemnify us fully for any liability in connection with the Punxsutawney contamination. Alcan Aluminum Corporation assumed the obligation to indemnify us with respect to certain liabilities for environmental contamination of the York property occurring prior to 1994 when it sold the property to us in 1998.Our former subsidiary, Hoover Treated Wood Products, Inc., is involved in an environmental proceeding with the Georgia Department of Natural Resources in connection with a contaminated landfill site in Thomson, Georgia.While we had assumed an obligation to indemnify the purchaser of our former subsidiary when we sold Hoover Treated Wood Products, Inc., our obligation has been novated and assumed by Nortek. Our ability to seek indemnification or enforce other obligations is, however, limited by the strength of the financial condition of the indemnitor or responsible party, which could change in the future, as well as by limits to any such indemnities or obligations. On February 24, 2011, MW Manufacturers Inc. (“MW”), a subsidiary of MWM Holding, received a draft Administrative Order on Consent from theEPA, Region III, under Section 3008(h) of the Resource Conservation and Recovery Act (RCRA) relating to contamination associated with an underground storage tank formerly located at its Rocky Mount, Virginia property.MW finalized the Administrative Order on Consent with theEPA, and it became effective on September 12, 2011.As part of the Administrative Order on Consent, during the fourth quarter, MW provided the EPA with a preliminary cost estimate of approximately $1.8 million over the remediation period. Certain liabilities for this subject contamination have been previously assumed by U.S. Industries, Inc., pursuant to its indemnity obligation under the stock purchase agreement dated August 11, 1995, whereby U.S. Industries, Inc. sold the stock of MW to Fenway Partners.As the successor-in-interest of Fenway Partners, we are similarly indemnified by U.S. Industries, Inc.Our ability to seek indemnification from U.S. Industries is, however, limited by the terms of the indemnity as well as the strength of U.S. Industries’ financial condition, which could change in the future. 12 In addition, under the stock purchase agreement governing the MWM Holding acquisition, the sellers agreed to indemnify us for the first $250,000 in certain costs of compliance with the New Jersey Industrial Site Recovery Act at a facility of MW in Hammonton, New Jersey and for 75% of any such costs between $250,000 and $5.5 million. Our ability to seek indemnification or enforce other obligations is, however, limited by the strength of the financial condition of the indemnitor or responsible party, which could change in the future, as well as by limits to any such indemnities or obligations. Changes in environmental laws and regulations or in their enforcement, the discovery of previously unknown contamination or other liabilities relating to our properties and operations or the inability to enforce the indemnification obligations of the previous owners of our subsidiaries could result in significant environmental liabilities that could adversely impact our operating performance.In addition, we might incur significant capital and other costs to comply with increasingly stringent United States or Canadian environmental laws or enforcement policies that would decrease our cash flow. Manufacturing or assembly realignments may result in a decrease in our short-term earnings, until the expected cost reductions are achieved, due to the costs of implementation. We continually review our manufacturing and assembly operations and sourcing capabilities.Effects of periodic manufacturing realignments and cost savings programs could result in a decrease in our short-term earnings until the expected cost reductions are achieved.Such programs may include the consolidation and integration of facilities, functions, systems and procedures.Such actions may not be accomplished as quickly as anticipated and the expected cost reductions may not be achieved or sustained. We rely on a variety of intellectual property rights.Any threat to, or impairment of, these rights could cause us to incur costs to defend these rights. As a company that manufactures and markets branded products, we rely heavily on trademark and service mark protection to protect our brands.We also have issued patents and rely on trade secret and copyright protection for certain of our technologies.These protections may not adequately safeguard our intellectual property and we may incur significant costs to defend our intellectual property rights, which may harm our operating results.There is a risk that third parties, including our current competitors, will infringe on our intellectual property rights, in which case we would have to defend these rights.There is also a risk that third parties, including our current competitors, will claim that our products infringe on their intellectual property rights.These third parties may bring infringement claims against us or our customers, which may harm our operating results. Increases in fuel costs could cause our cost of products sold to increase and net income to decrease. Increases in fuel costs can negatively impact our cost to deliver our products to our customers and thus increase our cost of products sold.If we are unable to increase the selling price of our products to our customers to cover any increases in fuel costs, net income may be adversely affected. Declines in our business conditions may result in an impairment of our tangible and intangible assets, which could result in a material non-cash charge. A negative long-term performance outlook could result in a decrease in net sales, which could result in a decrease in operating cash flows.These declines could result in an impairment of our tangible and intangible assets which results when the carrying value of the assets exceed their fair value. The significant amount of our indebtedness may limit the cash flow available to invest in the ongoing needs of our business. Our indebtedness could have important consequences. For example, it could: • require us to dedicate a substantial portion of our cash flow from operations to interest and principal payments on our indebtedness, reducing the availability of our cash flow for other purposes, such as capital expenditures, acquisitions and working capital; • limit our flexibility in planning for, or reacting to, changes in our business, the industry in which we operate and the general economy; • place us at a disadvantage compared to our competitors that have less debt; • expose us to fluctuations in the interest rate environment because the interest rates of our ABL Facility are at variable rates;and • limit our ability to borrow additional funds. Any of the foregoing could have a material adverse effect on our business, financial condition, results of operations, prospects and ability to satisfy our obligations under our indebtedness. 13 The terms of our debt covenants could limit how we conduct our business and our ability to raise additional funds. The agreements that govern the terms of our debt, including the indentures that govern the 8.25% Senior Secured Notes we issued on February 11, 2011 and February 16, 2012 and the 13.125%Senior Subordinated Notes due 2014 (the “13.125% Senior Subordinated Notes”) and the credit agreement that governs the asset based lending facility (“ABL Facility”),contain covenants that restrict our ability and the ability of our subsidiaries to: • incur and guarantee indebtedness or issue equity interests of restricted subsidiaries; • repay subordinated indebtedness prior to its stated maturity; • pay dividends or make other distributions on or redeem or repurchase our stock; • issue capital stock; • make certain investments or acquisitions; • create liens; • sell certain assets or merge with or into other companies; • enter into certain transactions with stockholders and affiliates; • make capital expenditures;and • pay dividends, distributions or other payments from our subsidiaries. These restrictions may affect our ability to grow our business and take advantage of market and business opportunities or to raise additional debt or equity capital. In addition, under the ABL Facility, if our excess availability is less than the greater of (a) 12.5% of the lesser of the revolving credit commitments and the borrowing base and (b)$17.5million, we will be required to comply with a minimum fixed charge coverage ratio test. Our ability to meet the required fixed charge coverage ratio can be affected by events beyond our control, and we cannot assure that we will meet this ratio.A breach of any of these covenants under the new ABL Facility or the indentures governing our 8.25% Senior Secured Notes or our 13.125%Senior Subordinated Notes could result in an event of default under the ABL Facility or the indentures. An event of default under any of our debt agreements would permit some of our lenders to declare all amounts borrowed from them to be due and payable and, in some cases, proceed against the collateral securing such indebtedness. Moreover, the ABL Facility provides the lenders considerable discretion to impose reserves or availability blocks, which could materially impair the amount of borrowings that would otherwise be available to us.There can be no assurance that the lenders under the ABL Facility will not impose such actions during the term of the ABL Facility and further, were they to do so, the resulting impact of this action could materially and adversely impair our liquidity. We may be unable to generate sufficient cash to service all of our indebtedness and may be forced to take other actions to satisfy our obligations under such indebtedness, which may not be successful.We may also be unable to generate sufficient cash to make required capital expenditures. Our ability to make scheduled payments on or to refinance our debt obligations and to make capital expenditures depends on our financial condition and operating performance, which is subject to prevailing economic and competitive conditions and to financial, business and other factors.We will not be able to control many of these factors, such as economic conditions in the industry in which we operate and competitive pressures.We cannot assure that we will maintain a level of cash flows from operating activities sufficient to permit us to pay or refinance our indebtedness, including the 8.25% Senior Secured Notes, the 13.125%Senior Subordinated Notes or our indebtedness under our ABL Facility, or make required capital expenditures.If our cash flows and capital resources are insufficient to fund our debt service obligations, we and our subsidiaries could face substantial liquidity problems and may be forced to reduce or delay capital expenditures, sell assets, seek additional capital or restructure or refinance our indebtedness. In addition, if we do not have, or are unable to obtain, adequate funds to make all necessary capital expenditures when required, or if the amount of future capital expenditures are materially in excess of our anticipated or current expenditures, our product offerings may become dated, our productivity may decrease and the quality of our products may decline, which, in turn, could reduce our sales and profitability. 14 Our income tax net operating loss carryovers may be limited and our results of operations may be adversely impacted. We have substantial deferred tax assets related to net operating loss carryforwards (“NOLs”) for United States federal and state income tax purposes, which are available to offset future taxable income.As a result, we project that the U.S.cash tax rate will be reduced from the federal statutory rate and state rate as a result of approximately $219.4million of gross NOLs for federal purposes and $228.0million of gross state NOLs.Our ability to utilize the NOLs may be limited as a result of certain events, such as insufficient future taxable income prior to expiration of the NOLs or annual limits imposed under Section382 of the Internal Revenue Code of 1986, as amended (the “Code”), or by state law, as a result of a change in control.A change in control is generally defined as a cumulative change of more than 50percentage points in the ownership positions of certain stockholders during a rolling three-year period.Changes in the ownership positions of certain stockholders could occur as the result of stock transactions by such stockholders and/or by the issuance of stock by us.Such limitations may cause us to pay income taxes earlier and in greater amounts than would be the case if the NOLs were not subject to such limitations.Should we determine that it is likely that our recorded NOL benefits are not realizable, we would be required to reduce the NOL tax benefits reflected on our consolidated financial statements to the net realizable amount by establishing a valuation reserve and recording a corresponding charge to earnings.Conversely, if we are required to reverse any portion of the accounting valuation allowance against our U.S.deferred tax assets related to our NOLs, such reversal could have a positive effect on our financial condition and results of operations in the period in which it is recorded. If Ply Gem Holdings enters into a tax receivable agreement in connection with its initial public offering, it may be required to pay an affiliate of our current stockholders for certain tax benefits it may claim, the amounts it may pay could be significant and the amounts it pays may not be reimbursed even if the claimed tax benefits are later determined by the U.S. Internal Revenue Service (“IRS”) not to be allowed. The agreement could also adversely affect the ability of Ply Gem Holdings or us to enter into transactions with third parties because of additional obligations that might arise under the agreement. The amount and timing of any payments under the tax receivable agreement may vary depending upon a number of factors, including the amount and timing of the taxable income Ply Gem Holdings generates in the future and the tax rate then applicable, its use of NOL carryovers and the portion of its payments under the tax receivable agreement constituting imputed interest.The payments it may be required to make under the tax receivable agreement could be substantial. Ply Gem Holdings expects that, as a result of the amount of the NOL carryovers from prior periods (or portions thereof) and the deductible expenses attributable to the transactions related to its initial public offering, assuming no material changes in the relevant tax law and that Ply Gem Holdings earns sufficient taxable income to realize in full the potential tax benefit described above, future payments under the tax receivable agreement, in respect of the federal and state NOL carryovers, are expected to be approximately $80.0 million and are expected to be paid within the next five years. These amounts reflect only the cash savings attributable to current tax attributes resulting from the NOL carryovers. It is possible that future transactions or events could increase or decrease the actual tax benefits realized and the corresponding tax receivable agreement payments from these tax attributes. In addition, although Ply Gem Holdings is not aware of any issue that would cause the IRS to challenge the benefits expected to arise under the tax receivable agreement, the tax receivable agreement is expected to provide that the Tax Receivable Entity will not reimburse Ply Gem Holdings for any payments previously made if such benefits are subsequently disallowed, except that excess payments made to the Tax Receivable Entity will be netted against payments otherwise to be made, if any, after Ply Gem Holding’s determination of such excess. As a result, if such circumstances were to occur, Ply Gem Holdings could make payments under the tax receivable agreement that are greater than its actual cash tax savings and may not be able to recoup those payments, which could adversely affect its liquidity. Finally, because Ply Gem Holdings is a holding company with no operations of its own, its ability to make payments under the tax receivable agreement will be dependent on the ability of its subsidiaries to make distributions to it. The ABL Facility and the indentures governing the 8.25% Senior Secured Notesand the 13.125% Senior Subordinated Notes restrict the ability of Ply Gem Holdings’ subsidiaries to make distributions to it, which could affect its ability to make payments under the tax receivable agreement. To the extent that Ply Gem Holdings is unable to make payments under the tax receivable agreement for any reason, such payments will be deferred and will accrue interest until paid, which could adversely affect our results of operations and could also affect our liquidity in periods in which such payments are made. In addition, the tax receivable agreement is expected to provide that, upon certain mergers, asset sales, or other forms of business combinations or certain other changes of control, Ply Gem Holdings’ or its successor’s obligations with respect to tax benefits would be based on certain assumptions, including that Ply Gem Holdings or its successor would have sufficient taxable income to fully utilize the NOL carryovers covered by the tax receivable agreement. As a result, upon a change of control, Ply Gem Holdings may be required to make payments under the tax receivable agreement that are greater than or less than the specified percentage of its actual cash tax savings. Item 1B.UNRESOLVED STAFF COMMENTS Not applicable. 15 Item 2. PROPERTIES Our corporate headquarters is located in Cary, North Carolina.We own and lease several additional properties in the U.S. and Canada.We operate the following facilities as indicated, and each facility is leased unless indicated with “Owned” under the Lease Expiration Date column below. Location Square Footage Facility Use Lease Expiration Date Siding, Fencing, and Stone Segment Jasper, TN Manufacturing and Administration Owned Fair Bluff, NC (1) Manufacturing and Administration 09/30/2024 Kearney, MO (1) Manufacturing and Administration 09/30/2024 Kansas City, MO Warehouse 12/31/2013 Valencia, PA (2) Manufacturing and Administration 09/30/2024 Martinsburg, WV (1) Manufacturing and Administration 09/30/2024 Martinsburg, WV Warehouse 04/14/2016 York, NE (1) 76,000 Manufacturing 09/30/2024 Stuarts Draft, VA Manufacturing and Administration Owned Sidney, OH Manufacturing and Administration Owned Gaffney, SC Manufacturing and Administration Owned Harrisonburg, VA Warehouse 02/28/2018 Blacksburg, SC 49,000 Warehouse Month-to-month Kansas City, MO 36,000 Administration 12/31/2017 Middleburg, PA Manufacturing and Administration 12/31/2016 South Pittsburgh, TN 95,000 Warehouse 10/31/2014 Gaffney, SC 55,000 Warehouse 12/31/2013 Selinsgrove, PA 32,000 Warehouse 07/31/2012 Windows and Doors Segment Calgary, AB, Canada (1) Manufacturing and Administration 09/30/2024 Walbridge, OH (1) Manufacturing and Administration 09/30/2024 Walbridge, OH 30,000 Warehouse 06/30/2012 Rocky Mount, VA (1) Manufacturing and Administration 09/30/2024 Rocky Mount, VA Manufacturing 05/31/2013 Rocky Mount, VA Manufacturing 08/31/2016 Rocky Mount, VA 70,000 Warehouse 02/16/2016 Rocky Mount, VA 80,000 Warehouse 08/31/2013 Rocky Mount, VA Warehouse 08/31/2016 Rocky Mount, VA 50,000 Warehouse Month-to-month Roanoke, VA 13,000 Administration 03/31/2013 Fayetteville, NC 56,000 Warehouse Owned Peachtree City, GA Manufacturing 08/19/2014 Peachtree City, GA 40,000 Manufacturing Owned Dallas, TX 54,000 Manufacturing 08/31/2015 Dallas, TX 29,000 Warehouse 06/30/2015 Bryan, TX Manufacturing and Administration 08/20/2014 Bryan, TX 75,000 Manufacturing 12/31/2014 Auburn, WA Manufacturing and Administration 12/31/2013 Corona, CA Manufacturing and Administration 12/30/2015 Sacramento, CA Manufacturing and Administration 09/12/2019 Corporate Cary, NC 20,000 Administration 10/31/2015 These properties are included in a long-term lease entered into as a result of a sale/leaseback agreement entered into in August 2004 as part of the funding for the purchase of MWM Holding. This property was subleased to a third party during 2010. 16 Item 3. LEGAL PROCEEDINGS From time to time, we may be involved in legal proceedings and litigation relating to claims arising out of our operations and businesses that cover a wide range of matters, including, among others, environmental matters, contract and employment claims, personal injury, product liability, warranty and modification, adjustment or replacement of component parts of units sold. On February 24, 2011, MW Manufacturers Inc. (“MW”), a subsidiary of MWM Holding, received a draft Administrative Order on Consent from the United States Environmental Protection Agency (“EPA”), Region III, under Section 3008(h) of the Resource Conservation and Recovery Act (RCRA) relating to contamination associated with an underground storage tank formerly located at its Rocky Mount, Virginia property.MW finalized the Administrative Order on Consent with theEPA, and it became effective on September 12, 2011.As part of the Administrative Order on Consent, during the fourth quarter, MW provided the EPA with a preliminary cost estimate of approximately $1.8 million over the remediation period.Certain liabilities for this subject contamination have been previously assumed by U.S. Industries, Inc., pursuant to its indemnity obligation under the stock purchase agreement dated August 11, 1995, whereby U.S. Industries, Inc. sold the stock of MW to Fenway Partners.As the successor-in-interest of Fenway Partners, we are similarly indemnified by U.S. Industries, Inc.Our ability to seek indemnification from U.S. Industries is, however, limited by the terms of the indemnity as well as the strength of U.S. Industries’ financial condition, which could change in the future. Item 4.MINE SAFETY DISCLOSURES Not applicable. 17 PART II Item 5.MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES Market Information There is no established trading market for the common stock of Ply Gem Holdings. Holders As of March 16, 2012, there was one holder of record of the common stock of Ply Gem Holdings. Dividends Ply Gem Holdings paid dividends of approximately $14.0 million and $3.0 million to its sole shareholder, Ply Gem Prime, for equity repurchases in the fiscal years ended December 31, 2011 and 2010, respectively. The indentures for the 8.25% Senior Secured Notes, the 13.125% Senior Subordinated Notes, and the ABL Facility restrict the ability of Ply Gem Industries and its subsidiaries to make certain payments and transfer assets to Ply Gem Holdings.In addition, the ABL Facility imposes restrictions on the ability of Ply Gem Holdings to make certain dividend payments.As a result, it is unlikely that Ply Gem Holdings will pay dividends in respect of its common stock in the foreseeable future. Securities authorized for issuance under equity compensation plans The following table shows the securities authorized for issuance under the Company’s equity compensation plans as of December 31, 2011. (A) (B) (C) Number of Weighted Number of securities to be average securities remaining issued upon exercise price of available for future exercise of outstanding issuance under equity outstanding options, compensation plans options, warrants warrants and (excluding securities Plan Category and rights rights reflected in column (A)) Equity compensation plans approved by shareholders $ Equity compensation plans not approved by shareholders - - - Total $ During the fiscal year ended December 31, 2011, no equity securities of the Company were sold by the Company that were not registered under the Securities Act of 1933, as amended, except as previously disclosed in the Company’s periodic reports. 18 Item 6. SELECTED FINANCIAL DATA The financial data set forth below is for the five-year period ended December 31, 2011.The data should be read in conjunction with Item 7. “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and the consolidated and combined financial statements, related notes and other financial information included elsewhere in this report. For the year ended December 31, (Amounts in thousands) Summary of Operations Net sales $ Net income (loss) Total assets Long-term debt, less current maturities Includes the results of Pacific Windows from the date of acquisition, September 30, 2007. Includes the results of Ply Gem Stone from the date of acquisition, October 31, 2008. Item 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following discussion and analysis of our financial condition and results of operations is intended to clarify the results of our operations, certain changes in our financial position, liquidity, capital structure and business developments for the periods covered by the consolidated financial statements included in this Annual Report on Form 10-K.This discussion should be read in conjunction with, and is qualified by reference to, the other related information including, but not limited to, the audited consolidated financial statements (including the notes thereto and the independent registered public accounting firm’s reports thereon), and the description of our business, all as set forth in this Annual Report on Form 10-K, as well as the risk factors discussed below and in Item 1A. Certain statements in this “Management’s Discussion and Analysis of Financial Condition and Results of Operations” are “forward-looking statements.”See “Cautionary Statement with Respect to Forward-Looking Statements” and “Risk Factors.” General We are a leading manufacturer of exterior building products in North America, operating in two reportable segments: (i)Siding, Fencing, and Stone and (ii)Windows and Doors, which comprised approximately 60% and 40% of our sales, respectively, for the fiscal year ended December31, 2011.These two segments produce a comprehensive product line of vinyl siding, designer accents and skirting, vinyl fencing, vinyl and composite railing, stone veneer and vinyl windows and doors used in both new construction and home repair and remodeling in the United States and Western Canada.Vinyl building products have the leading share of sales volume in siding and windows in the United States.We also manufacture vinyl and aluminum soffit and siding accessories, aluminum trim coil, wood windows, aluminum windows, vinyl and aluminum-clad windows and steel and fiberglass doors, enabling us to bundle complementary and color-matched products and accessories with our core products.We believe that our comprehensive product portfolio and geographically diverse, low cost manufacturing platform allow us to better serve our customers and provide us with a competitive advantage over other exterior building products suppliers. 19 Ply Gem Holdings was incorporated on January23, 2004 by affiliates of CI Capital Partners for the purpose of acquiring Ply Gem Industries from Nortek.The Ply Gem acquisition was completed on February12, 2004.Prior to the Ply Gem acquisition, our business was known as the Windows, Doors and Siding division of Nortek, where the business operated as a holding company with a broad set of brands.Since the Ply Gem acquisition, we have acquired five additional businesses to complement and expand our product portfolio and geographical diversity.Gary E. Robinette, our President and Chief Executive Officer, joined Ply Gem in October 2006, and has employed the strategy of transitioning Ply Gem to an integrated and consolidated business model under the Ply Gem brand. The following is a summary of Ply Gem’s acquisition history: · On August27, 2004, Ply Gem acquired MWMHolding, a manufacturer of vinyl, wood, wood-clad, composite, impact and aluminum windows. · On February24, 2006, Ply Gem acquired Alenco, a manufacturer of aluminum and vinyl windows products.This acquisition supported our national window strategy and today operates under common leadership with our other U.S.window businesses. · On October31, 2006, Ply Gem completed the acquisition of Mastic Home Exteriors, Inc. (formerly known as Alocoa Home Exteriors) (“MHE”),a leading manufacturer of vinyl siding, aluminum siding, injection molded shutters and vinyl, aluminum and injection molded accessories.MHE became part of our Siding, Fencing, and Stone segment and operates under common leadership with our existing siding business. · On September30, 2007, Ply Gem completed the acquisition of CertainTeed Corporation’s vinyl window and patio door business, which we have named Ply Gem Pacific Windows, a leading manufacturer of premium vinyl windows and patio doors. · On October31, 2008, Ply Gem acquired substantially all of the assets of Ply Gem Stone (formerly United Stone Veneer), a manufacturer of stone veneer products. Prior to January11, 2010, Ply Gem Holdings was a wholly owned subsidiary of Ply Gem Investment Holdings, which was a wholly owned subsidiary of Ply Gem Prime.On January11, 2010, Ply Gem Investment Holdings was merged with and into Ply Gem Prime, with Ply Gem Prime being the surviving corporation.As a result, Ply Gem Holdings is now a wholly owned subsidiary of Ply Gem Prime. We are a holding company with no operations or assets of our own other than the capital stock of our subsidiaries. The terms of the $212.5 million senior secured asset-based revolving credit facility place restrictions on the ability of Ply Gem Industries and our other subsidiaries to pay dividends and otherwise transfer assets to us.Further, the terms of the indentures governing the 8.25% Senior Secured Notes and the 13.125% Senior Subordinated Notes place restrictions on the ability of Ply Gem Industries and our other subsidiaries to pay dividends and otherwise transfer assets to us.Further, the terms of the ABL Facility place restrictions on our ability to make certain dividend payments. Financial statement presentation Net sales.Net sales represent the fixed selling price of our products plus certain shipping charges less applicable provisions for discounts and allowances.Allowances include cash discounts, volume rebates and returns among others. Cost of products sold.Cost of products sold includes direct material and manufacturing costs, manufacturing depreciation, third-party and in-house delivery costs and product warranty expense. Selling, general and administrative expense.Selling, general and administrative expense (“SG&A expense”) includes all non-product related operating expenses, including selling, marketing, research and development costs, information technology, restructuring, and other general and administrative expenses. Operating earnings (loss).Operating earnings (loss) represents net sales less cost of products sold, SG&A expense, amortization of intangible assets, and write-off of previously capitalized offering costs. Impact of commodity pricing Our principal raw materials, PVC resin and aluminum, have historically been subject to rapid price changes.We have in the past been able to pass on a substantial portion of significant cost increases through price increases to our customers.Our results of operations for individual quarters can, and have been, impacted by a delay between the time of PVC resin and aluminum cost increases and decreases and related price changes that we implement in our products. 20 Impact of weather Since our building products are intended for exterior use, our sales and operating earnings tend to be lower during periods of inclement weather.Weather conditions in the first and fourth quarters of each calendar year historically result in these quarters producing significantly less sales revenue than in any other period of the year.As a result, we have historically had lower profits or higher losses in the first quarter, and reduced profits in the fourth quarter of each calendar year due to the weather.Our results of operations for individual quarters in the future may be impacted by adverse weather conditions. Critical accounting policies The following discussion and analysis of our financial condition and results of operations are based upon our consolidated financial statements, which have been prepared in accordance with U.S. generally accepted accounting principles.Certain of our accounting policies require the application of judgments in selecting the appropriate assumptions for calculating financial estimates.By their nature, these judgments are subject to an inherent degree of uncertainty.We periodically evaluate the judgments and estimates used for our critical accounting policies to ensure that such judgments and estimates are reasonable for our interim and year-end reporting requirements.These judgments and estimates are based upon our historical experience, current trends and information available from other sources, as appropriate.If different conditions result compared to our assumptions and judgments, the results could be materially different from our estimates.Management also believes that the eight areas where different assumptions could result in materially different reported results are 1) goodwill and intangible asset impairment tests, 2) accounts receivable related to estimation of allowances for doubtful accounts, 3) inventories in estimating reserves for obsolete and excess inventory, 4) warranty reserves, 5) income taxes, 6) rebates, 7) pensions, and 8) environmental accruals and other contingencies.Although we believe the likelihood of a material difference in these areas is low based upon our historical experience, a 10% change in our allowance for doubtful accounts, inventory reserve estimates, and warranty reserve at December 31, 2011 would result in an approximate $0.4 million, $0.6 million, and $3.9 million impact on expenses, respectively. Additionally, we have included in the discussion that follows our estimation methodology for both accounts receivable and inventories.While all significant policies are important to our consolidated financial statements, some of these policies may be viewed as being critical.Our critical accounting policies include: Revenue Recognition.We recognize sales based upon shipment of products to our customers net of applicable provisions for discounts and allowances.Generally, the customer takes title upon shipment and assumes the risks and rewards of ownership of the product.For certain products, our customers take title upon delivery, at which time revenue is then recognized.Revenue includes the selling price of the product and all shipping costs paid by the customer.Revenue is reduced at the time of sale for estimated sales returns and all applicable allowances and discounts based on historical experience.We also provide for estimates of warranty, bad debts, shipping costs and certain sales-related customer programs at the time of sale.Shipping and warranty costs are included in cost of products sold.Bad debt expense and sales-related marketing programs are included in SG&A expense.We believe that our procedures for estimating such amounts are reasonable and historically have not resulted in material adjustments in subsequent periods when the estimates are reconciled to the actual amounts. Accounts Receivable.We maintain an allowance for doubtful accounts for estimated losses from the inability of our customers to make required payments, which is provided for in bad debt expense.We determine the adequacy of this allowance by regularly reviewing our accounts receivable aging and evaluating individual customers’ receivables, considering customers’ financial condition, credit history and other current economic conditions.If a customer’s financial condition was to deteriorate, which might impact its ability to make payment, then additional allowances may be required. Inventories.Inventories in the accompanying consolidated balance sheets are valued at the lower of cost or market.We record provisions, as appropriate, to write-down obsolete and excess inventory to estimated net realizable value.The process for evaluating obsolete and excess inventory often requires subjective judgments and estimates concerning future sales levels, quantities and prices at which such inventory will be sold in the normal course of business.Accelerating the disposal process or incorrect estimates of future sales potential may cause actual results to differ from the estimates at the time such inventory is disposed or sold. Asset Impairment. We evaluate the realizability of certain long-lived assets, which primarily consist of property and equipment and intangible assets subject to amortization, based on expectations of undiscounted future cash flows for each asset group.If circumstances indicate a potential impairment, and if the sum of the expected undiscounted future cash flow is less than the carrying amount of all long-lived assets, we would recognize an impairment loss.A decrease in projected cash flows due to the depressed residential housing and remodeling market was determined to be a triggering event during 2009.The impairment test results did not indicate that an impairment existed at December 31, 2009.There were no triggering events during the years ended December 31, 2010 and 2011.Refer to Note 1 to the consolidated financial statements for additional information regarding long-lived assets including the level of impairment testing, the material assumptions regarding these impairment calculations, and the sensitivities surrounding those assumptions. Goodwill Impairment.We perform an annual test for goodwill impairment during the fourth quarter of each year (November 26th for 2011) and also at any other date when events or changes in circumstances indicate that the carrying value of these assets may exceed their fair value.We use the two-step method to determine goodwill impairment.If the carrying amount of a reporting unit exceeds its fair value (Step One Analysis), we measure the possible goodwill impairment based upon a hypothetical allocation of the fair value estimate of the reporting unit to all of the underlying assets and liabilities of the reporting unit, including previously unrecognized intangible assets (Step Two Analysis).The excess of the reporting unit’s fair value over the amounts assigned to its assets and liabilities is the implied fair value of goodwill.An impairment loss is recognized to the extent that a reporting unit’s recorded goodwill exceeds the implied fair value of goodwill. 21 To evaluate goodwill impairment, we estimate the fair value of reporting units considering such factors as discounted cash flows and valuation multiples for comparable publicly traded companies.A significant reduction in projected sales and earnings which would lead to a reduction in future cash flows could indicate potential impairment. A summary of the key assumptions utilized in the goodwill impairment analysis at November 26, 2011, November 27, 2010, and November 28, 2009, as it relates to the Step One fair values and the sensitivities for these assumptions follows: Windows and Doors As of As of As of November 26, November 27, November 28, Assumptions: Income approach: Estimated housing starts in terminal year Terminal growth rate % % % Discount rates % % % Market approach: Control premiums % % % Sensitivities: (Amounts in thousands) Estimated fair value decrease in the event of a 1% decrease in the terminal year growth $ $ $ Estimated fair value decrease in the event of a 1% increase in the discount rate Estimated fair value decrease in the event of a 1% decrease in the control premium Siding, Fencing, and Stone As of As of As of November 26, November 27, November 28, Assumptions: Income approach: Estimated housing starts in terminal year Terminal growth rate % % % Discount rates % % % Market approach: Control premiums % % % Sensitivities: (Amounts in thousands) Estimated fair value decrease in the event of a 1% decrease in the terminal year growth $ $ $ Estimated fair value decrease in the event of a 1% increase in the discount rate Estimated fair value decrease in the event of a 1% decrease in the control premium 22 (Amounts in thousands) As of As of As of November 26, November 27, November 28, Estimated Windows and Doors reporting unit fair value increase (decrease) in the event of a 10% increase in the weighting of the market multiples method $ $ $ Estimated Siding, Fencing, and Stone reporting unit fair value increase (decrease) in the event of a 10% increase in the weighting of the market multiples method We provide no assurance that: 1) valuation multiples will not decline, 2) discount rates will not increase, or 3) the earnings, book values or projected earnings and cash flows of our reporting units will not decline. We will continue to analyze changes to these assumptions in future periods. We will continue to evaluate goodwill during future periods and further declines in the residential housing and remodeling markets could result in future goodwill impairments. Income Taxes.We utilize the asset and liability method in accounting for income taxes, which requires that the deferred tax consequences of temporary differences between the amounts recorded in our consolidated financial statements and the amounts included in our federal and state income tax returns be recognized in the consolidated balance sheet.The amount recorded in our consolidated financial statements reflects estimates of final amounts due to timing of completion and filing of actual income tax returns.Estimates are required with respect to, among other things, the appropriate state income tax rates used in the various states in which we and our subsidiaries are required to file, the potential utilization of operating and capital loss carry-forwards for both federal and state income tax purposes and valuation allowances required, if any, for tax assets that may not be realized in the future.We establish reserves when, despite our belief that our tax return positions are fully supportable, certain positions could be challenged, and the positions may not be fully sustained.We have executed a tax sharing agreement with Ply Gem Holdings and Ply Gem Investment Holdings (during 2010,Ply Gem Investment Holdings wasmerged with and into Ply Gem Prime, with Ply Gem Prime being the surviving corporation) pursuant to which tax liabilities for each respective party are computed on a stand-alone basis.Our U.S. subsidiaries file unitary, combined federal income tax returns and separate state income tax returns.Ply Gem Canada files separate Canadian income tax returns. At December 31, 2010, we were in a full federal valuation allowance position as we were no longer in a net deferred liability tax position and continued to incur losses for income tax purposes.At December 31, 2011, we remained in a full federal valuation allowance position as we continued to incur cumulative losses for income tax purposes.Refer to Note 10 to the consolidated financial statements for additional information regarding income taxes. Results of Operations The following table summarizes net sales and net income (loss) by segment and is derived from the accompanying consolidated statements of operations included in this report. Year ended December 31, (Amounts in thousands) Net Sales Siding, Fencing, and Stone $ $ $ Windows and Doors Operating earnings (loss) Siding, Fencing, and Stone Windows and Doors ) ) ) Unallocated ) ) ) Foreign currency gain Windows and Doors Interest expense, net Siding, Fencing, and Stone 83 Windows and Doors 13 ) ) Unallocated ) ) ) Income tax benefit (expense) Unallocated ) ) Gain (loss) on modification or extinguishment of debt Unallocated ) - Net income (loss) $ ) $ $ ) 23 The following tables set forth our results of operations based on the amounts and the percentage relationship of the items listed to net sales for the periods indicated. This review of performance is organized by business segment, reflecting the way we manage our business.Each business group leader is responsible for operating results down to operating earnings (loss).We use operating earnings as a performance measure as it captures the income and expenses within the management control of our business leaders.Corporate management is responsible for making all financing decisions.Therefore, each segment discussion focuses on the factors affecting operating earnings, while interest expense and income taxes and certain other unallocated expenses are separately discussed at the corporate level. Siding, Fencing, and Stone Segment Year ended December 31, (Amounts in thousands) Statement of operations data: Net sales $ % $ % $ % Gross profit % % % SG&A expenses % % % Amortization of intangible assets % % % Operating earnings % % % Net Sales Net sales for the year ended December 31, 2011 increased from the year ended December 31, 2010 by approximately $34.9 million, or 5.8%.Net sales increased despite continued low industry unit volume that resulted from the challenging market conditions that persist in the U.S. housing market.These negative general market conditions were offset by sales to new customers and higher selling prices that were increased in response to higher raw material and freight costs.According to the NAHB, 2011 single family housing starts decreased approximately 7.9% from 2010.This decrease was attributable in part to the poor general economic conditions that continue to exist in the United States including, among other things, high unemployment, the number of foreclosures, and falling home prices that continue to negatively impact demand for the U.S. housing market. The Company’s sales to new customers and higher selling prices related to increased material costs offset the general housing market conditions.In addition, favorable weather conditions during the fourth quarter also contributed to the sales growth year over year.During the 2011 fourth quarter, the Company’s vinyl siding unit shipments increased 10.8% compared to the same period in 2010.According to the Vinyl Siding Institute, the vinyl siding industry shipments decreased 3.9% for 2011 compared to 2010 while the Company’s shipments increased approximately 7.1% driven by sales to new customers.The Company’s vinyl siding market share percentage for 2011 increased to approximately 36.0% from 32.3% for 2010.Included as a reduction of net sales for the year ended December 31, 2011 were inventory buybacks for the lift-out of competitors’ inventory of approximately $11.2 million related to these new customers.Excluding the impact of these buybacks, 2011 net sales would have increased 7.6% compared to 2010. Net sales for the year ended December 31, 2010 increased from the year ended December 31, 2009 by approximately $27.0 million, or 4.7%.The increase in net sales was driven by higher selling prices in 2010 as compared to 2009 as a result of price increases that were implemented in response to increasing raw material costs as discussed below in gross profit.Demand for our products increased during the first six months of 2010, but decreased during the last six months of the year driven by industry-wide market conditions in new construction.According to the U.S. Census Bureau, single family housing starts were estimated to increase by approximately 27.0% during the first half of 2010 compared to the first half of 2009, while single family housing starts for the second half of 2010 were estimated to decrease by approximately 11.7% compared to the second half of 2009.Management believes that the improvement in industry wide market conditions during the first half of 2010 was partially influenced by the Federal First-Time and Repeat Home Buyer Tax Credit programs which expired on April 30, 2010, which had the effect of pulling market demand forward into the first half of 2010 resulting in market demand being artificially lower in second half of 2010.Our 2010 unit shipments of vinyl siding decreased by approximately 3.3% as compared to the U.S. vinyl siding industry, as summarized by the Vinyl Siding Institute, which reported a 1.5% unit shipment decline in 2010.As a result, we estimated that our share of vinyl siding units shipped decreased slightly from approximately 32.9% in 2009 to 32.3% for the year ended December 31, 2010. 24 Gross Profit Gross profit for the year ended December 31, 2011 increased from the year ended December 31, 2010 by approximately $3.3 million, or 2.1%.Gross profit as a percentage of sales decreased from 25.7% for the year ended December 31, 2010 to 24.8% for the year ended December 31, 2011.Included in 2011 gross profit was a net inventory buyback of approximately $9.9 million resulting from the buyback, or lift-out, of our competitor’s product on initial stocking orders, partially offset by the scrap value of inventory received.Our gross profit as a percentage of sales for the year ended December 31, 2011 would have been 25.9% excluding these buybacks, which is consistent with the prior year.According to the London Metal Exchange, the price of aluminum increased approximately 13.9% for the year ended December 31, 2011 compared to the year ended December 31, 2010.In addition, the average market price for PVC resin was estimated to have increased 14.1% for 2011 compared to 2010.As discussed above, the Company initiated selling price increases in response to these rising material and freight costs. Gross profit for the year ended December 31, 2010 increased from the year ended December 31, 2009 by approximately $6.2 million, or 4.1%.Gross profit as a percentage of sales remained consistent at 25.7% for the year ended December 31, 2010 as compared to 25.9% for the year ended December 31, 2009.The slight decrease in gross profit percentage was driven by higher material costs in 2010 relative to 2009 for our two largest raw materials, PVC resin and aluminum.While rising commodity prices negatively impacted our gross profit, this cost increase was partially offset by a one-time cost decrease that occurred in the first half of 2010 as compared to 2009 due to the termination of an aluminum supply agreement in early 2009 which resulted in abnormally high aluminum material cost which negatively impact gross profit in the first half of 2009.In addition, we incurred approximately $6.9 million less expense associated with new customers that resulted from the buy-back, or lift-out, of our competitor’s product on initial stocking orders for the full year 2010 as compared to 2009.The Company offset this commodity cost increase with selling price increases and improved operating efficiencies and management’s initiatives to reduce fixed manufacturing expenses, including the consolidation of the majority of the production from our vinyl siding plant in Kearney, Missouri into our other three remaining vinyl siding plants which was completed in the second quarter of 2009. SG&A Expense SG&A expense for the year ended December 31, 2011 increased from the year ended December 31, 2010 by approximately $5.2 million, or 9.6%.The increase in SG&A expense was attributed to higher employee related expenses of approximately $2.7 million as well as increased selling and marketing expenses of approximately $2.2 million related to increased sales. SG&A expense for the year ended December 31, 2010 decreased from the year ended December 31, 2009 by approximately $8.7 million, or 13.7%.The decrease in SG&A expense was primarily caused by lower marketing expenses related to our brand conversion from Alcoa Home Exteriors to Mastic Home Exteriors during 2009.In addition, we reduced administrative and other fixed expenses in light of current market conditions and incurred lower restructuring and integration expense, which totaled approximately $0.3 million in 2010 as compared to approximately $2.9 million in 2009. Amortization of Intangible Assets Amortization expense for the year ended December 31, 2011 was consistent with the years ended December 31, 2010 and December 31, 2009. Windows and Doors Segment Year ended December 31, (Amounts in thousands) Statement of operations data: Net sales $ % $ % $ % Gross profit % % % SG&A expenses % % % Amortization of intangible assets % % % Operating loss ) -7.9
